         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 1 of 13



                                       'Federal Court'

                                                 at

                          'District Court ofthe United States                                    P > 58
                                    for New Hampshire'


                                       Request to be heard;

                                   Case No.: 1:19-CV00149-JL




I Daniel Joseph Alain Richard a Citizen ofthe State of New Hampshire request of this honorable

Court to be heard by way of Amicus curie brief or in person.


The case before this court is based on both the Plaintiffs and Defendants arguing over colorable

law. The state of New Hampshire(NH)legislature (both Democrat and Republican parties) have

exercised powers not delegated to it, by amending by statute the qualifications clause of the State

and Federal Constitutions.


The Plaintiffs are citizens oftheir respective States and are therefore resident aliens ofthe State

of New Hampshire. Defendant number two,the Attorney General's Office ofthe state of New

Hampshire represents the position ofthe state statutes which are repugnant and contrary to the

State and Federal Constitutions.


The will ofthe people expressed in the State and Federal Constitution's is being ignored by both

the Plaintiffs and the Defendants. The Citizens ofthe State ofNew Hampshire have consented to

the laws ofthe land, the (State and Federal Constitutions) and not to the tyrannical exercise of

undelegated powers by way of colorable law. It is in the vital interest ofthe Citizens ofthis State
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 2 of 13



to preserve the constitutional definitions of qualified voters to preserve the integrity of State

elections to local, State and Federal offices.


The Constitution for the United States of America cannot be amended by the state of NH

legislature alone. That power is delegated and defined in article V in the Federal Constitution.

       "The Congress, whenever two thirds of both houses shall deem it necessary, shall

        propose amendments to this Constitution, or, on the application ofthe legislatures oftwo

       thirds ofthe several states, shall call a convention for proposing amendments, which, in

        either case, shall be valid to all intents and purposes, as part ofthis Constitution, when

       ratified by the legislatures ofthree fourths ofthe several states, or by conventions in three

       fourths thereof, as the one or the other mode of ratification may be proposed by the

        Congress; provided that no amendment which may be made prior to the year one

       thousand eight hundred and eight shall in any manner affect the first and fourth clauses in

       the ninth section ofthe first article; and that no state, without its consent, shall be

        deprived of its equal suffrage in the Senate."


Nor can the same body-politic amend by statute the definition of qualified voters(inhabitants) in

the State Constitution, that power is reserved to people. Part II Form of Government [Part II];

inhabitant defined in Article XXX;


       "And every person qualified as the constitution provides, shall be considered an

        inhabitant for the purpose of electing and being elected into any office or place within

        this State, in that town, parish and plantation where he dwelleth and hath his home."

The State Constitution can only be amended by Part II form of Government Article 100.
  Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 3 of 13



"Article 100.[Alternate Methods ofProposing Amendments.] Amendments to this

constitution may be proposed by the general court or by a constitutional convention

selected as herein provided.


(a)The senate and house of representatives, voting separately, may propose amendments

by a three-fifths vote ofthe entire membership of each house at any session.

(b)The general court, by an affirmative vote of a majority of all members of both houses

voting separately, may at any time submit the question "Shall there be a convention to

amend or revise the constitution?" to the qualified voters ofthe state. If the question of

holding a convention is not submitted to the people at some time during any period of ten

years, it shall be submitted by the secretary ofstate at the general election in the tenth

year following the last submission. If a majority of the qualified voters voting on the

question of holding a convention approves it, delegates shall be chosen at the next regular

general election, or at such earlier time as the legislature may provide, in the same

manner and proportion as the representatives to the general court are chosen. The

delegates so chosen shall convene at such time as the legislature may direct and may

recess from time to time and make such rules for the conduct oftheir convention as they

may determine.


(c)The constitutional convention may propose amendments by a three fifths vote ofthe

entire membership ofthe convention.

Each constitutional amendment proposed by the general court or by a constitutional

convention shall be submitted to the voters by written ballot at the next biennial

November election and shall become a part ofthe Constitution only after approval by two
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 4 of 13



       thirds ofthe qualified voters present and voting on the subject in the towns, wards, and

       unincorporated places.


Voter qualifications for electing and being elected for Federal offices are defined in the State

Constitution in Part I Bill of Rights; Article 11,12, 28;


       Article XI."All elections ought to be free, and every inhabitant of the State having the

       proper qualifications, has equal right to elect, and be elected into office."


        Article XII. "Every member of the community has a right to be protected bv it in the

       eniovment of his life, liberty and property; he is therefore bound to contribute his

       share in the expense ofsuch protection^ and to yield his personal service when

       necessary, or an equivalent. But no part of a man's property shall be taken from him, or

       applied to public uses, without his own consent, or that ofthe representative body of

       the people. Nor are the inhabitants of this State controllable by any other laws than

       those to which they, or their representative body (voters* "inhahitants**) have given

       their consent.



       The contribution to his fair share to the expense ofsuch protection of his life, liberty, and

       property comes by way of Article XVIII. The inhabitant agrees to the taxing clause of

       Part I Bill of Rights;


        Article XVIII [Taxes, by Whom Levied.] No subsidy, charge, tax, impost, or duty, shall

        be established, fixed, laid, or levied, under any pretext whatsoever, without the consent

       of the people, or their Representatives in the Legislature, or authority derived from

       that body. June 2,1784


        And Part II Form of Government(Part II);
  Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 5 of 13



Article XIII [Qualifications of Electors.](Repealed in 1976 with no disclosure or consent

ofthe voters')


"All persons qualified to vote in the election of senators shall be entitled to vote within

the tovm, district, parish, or place where they dwell, in the choice of representatives.

June 2, 1784."


Article XXVIII [Senators, How and by Whom Chosen; Right of Suffrage.](Repealed)

with no disclosure in the voters' guide and therefore no consent of the people.

Article XXIV [Qualifications of Senators.] Provided nevertheless, that no person shall be

capable of being elected a senator, who is not of the age of thirty years, and who shall not

have been an inhabitant ofthis state for seven years immediately preceding his election,

and at the time thereof he shall be an inhabitant of the district for which he shall be

chosen. Should such person, after election, cease to be an inhabitant ofthe district for

which he was chosen, he shall be disqualified to hold said position and a vacancy shall be

declared therein. June 2,1784


Article XXX [Inhabitant defined](amended by the constructive fraud of question 8 of the

1976 voter's guide)See Gerber v. King, 107 NH 495.(1967), CONCRETE,INC. v.

RHEAUME BUILDERS 101 N.H.59(1957),Penrod v. Crowley,82 Idaho 511),


"And every person qualified as the constitution provides, shall be considered an

inhabitant for the purpose of electing and being elected into any office or place within

this State, in that town, parish and plantation where he dwelleth and hath his home."

Was replaced with the foregoing with no disclosure in the voters' guide and therefore no

consent ofthe people.
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 6 of 13



       "And every person, qualified as the constitution provides, shall be considered an

       inhabitant for the purpose of being elected into any office or place within this state, in

       the town, or ward, where he is domiciled/'


       Amended 1958 substituting "ward" for "parish, and plantation."


       Amended 1976 twice deleting reference to electing and substituting "is domiciled" for

       "dwelleth and hath his home.


       Article XXXI [Inhabitants of Unincorporated Places; Their Rights, etc.](Repealed) with

       no disclosure in the voters' guide and therefore no consent ofthe people

      "And the inhabitants of plantations and places unincorporated, qualified as this

       constitution provides, who are or shall be required to assess taxes upon themselves

       towards the support of government, or shall be taxed therefor, shall have the same

       privilege of voting for senators in the plantations and places wherein they reside, as the

       inhabitants ofthe respective towns and parishes aforesaid have. And the meetings ofsuch

       plantations and places for that purpose, shall be holden annually in the month of March,

       at such places respectively therein, as the assessors thereof shall direct: Which assessors

       shall have like authority for notifying the electors, collecting and returning the votes, as

       the selectmen and town-clerks have in their several towns by this constitution."


       June 2, 1784


The State Constitution took effect on June 2, 1784 and the Constitution for the United States of

America on March 4, 1789 are in harmony.


The Constitution for the United States of America qualification clauses in Article I Section. 2.;
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 7 of 13



       "The House of Representatives shall be composed of members chosen every second year

       by the people of the several states, and the electors in each state shall have the

       qualifications requisite for electors of the most numerous branch of the state

       legislature."



       "No person shall be a Representative who shall not have attained to the age oftwenty five

       years, and been seven years a Citizen ofthe United States, and who shall not, when

       elected, be an inhabitant ofthat state in which he shall be chosen."


       Article II section I and the XII amendment; Qualification for the electors (the electoral

       college)for the office ofthe President and Vice President must be Citizens oftheir State

       and qualified Inhabitants.


       Amendment XVII


       "The Senate ofthe United States shall be composed oftwo Senators from each state,

       elected bv the people thereof,for six years; and each Senator shall have one vote. The

       electors in each state shall have the qualifications requisite for electors of the most

       numerous branch of the state legislatures."


The Federal qualification clauses have never been amended. A voter must be a Citizen oftheir

State and a qualified inhabitant.


The State ofNew Hampshire enacted [Chapter 49.] into law in 1808 pursuant the State and

Federal Constitutions; State of
                              |New Hampshire. \ An Act to determin who shall be legal Voters

in town meetings, and to secure to the inhabitants of this State their rights of suffrage. This law

goes to original intent. Resident aliens could not vote in New Hampshire until 1973.
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 8 of 13



       Section 1. Be it enacted by the Senate and House of Representatives in General Court

       convened. That every male inhabitant ofeach town and parish with town privileges, and

       places unincorporated in this State,(being a natural born or naturalized citizen of the

       United States) oftwenty-one years of age and upwards,excepting paupers and persons

       excused from paying taxes at their own request, shall have a right, at the annual and other

       meetings of the inhabitants of said towns and parishes, to vote in the town or parish

       wherein he dwells and hath his home; — provided however. That no person shall be

       considered an inhabitant in anv town or parish in this State for the purpose of

       voting, unless he has resided in such place six months, or has become a free-holder.

       Sec. 2. And be it further enacted. That no person, not being a citizen of this State or of

       the United States, shall be entitled to vote at any town meeting for the choice of State,

       County or town officers, unless he shall have resided within this State two years and

       shall have made oath before some Justice of the Peace, or other person authorized to

       administer oaths — That he will bear faith and true allegiance to the State of New

       Hampshire,and to the United States, and will support the Constitutions thereof.

       Provided however. That no person, not a citizen of this State or of the United States,

       shall be considered qualified to fill anv County or State office.


An Act to determine who shall be legal Voters in town meetings, and to secure to the inhabitants

of this State their rights of suffrage. Approved December 21,1808 [chapter 49] was the law of

the land until 1973. N.H. HB 363 amended [chapter 54] and removed the descriptive language

that only a Citizen of the State of New Hampshire could vote in our elections, thus allowing

resident aliens(United States citizens) the right to vote in New Hampshire elections.
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 9 of 13



HB 363 was proposed for a nonexistent problem. Rep Sanbom's language in the bill is a series of

mis-statements or fraud,"some 8 or 10 years ago in N.H. law," is false. The public policy was

165 years old in 1973 and the removal ofthe definition of"being a" and "native or naturalized"

abolishes State Citizenship requirement and definition ofthe power of Sovereign State to

naturalize Resident Aliens unto its self. This denies the State ofNew Hampshire the highest

exercise ofthe Sovereign power of a State to choose who are its Citizens.


Rep. Sanbom's claims that his children were bom in foreign country has no bearing on the

proposed removable of descriptive language. The 1790"An act to establish a uniform Rule of

Naturalization"(March 26,1790).


       "And the children of citizens ofthe United States that may be bom beyond Sea, or out of

       the limits of the United States, shall be considered as natural bom citizens:"


Rep. Sanbom confesses that "This does nothing to their voting rights except that it is a

technicality and the law needs to be corrected to include the rights ofa voter bom outside this

country of American parents."


If existing public policy does nothing to their voting rights why is such an amendment being

proposed when the federal law govems the issue and the remedy. Why did Rep. Sanbom propose

a solution for a nonexistent problem?


Sen. Johnson:"This merely establishes the right to a child bom overseas of American parents to

vote?" Rep. Sanbom:"That is correct. I am sure that if we're challenged the federal law would

find the error in New Hampshire law."


HB 363 is void for lack ofjurisdiction. The General Court cannot amend the Constitution of

New Hampshire in direct violation of Article C(100)and surrender the Sovereignty ofthe State

                                                9
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 10 of 13



to decide for itself who are its citizens. The stated purpose ofthe amendment was to confer

voting privileges offoreign-bom children of American parents. Children bom of Citizens of New

Hampshire living outside ofthis country are automatically considered natural bom citizens of

New Hampshire under federal naturalization law. The amendment carmot achieve its stated goal

as the remedy is in federal jurisdiction and there is no disenfranchisement of any voting rights.


The stated purpose and the consequence ofthe redaction ofthe original descriptive text allows

resident aliens, citizens ofthe United States, by definition "citizens ofany of the 49 other states

and federal territory" to move to our State and vote in our election without the requirement that

they be naturalized to the State and become a Citizen of the State of New Hampshire to be

eligible to vote in this State. Such was the law since 1808, until these foregoing changes were

made to our Constitutions.


The next unconstitutional Act was the November 2,1976 voters' guide question 8 submitted to

the voters. Five questions with only one yes or no choice. Voters' Guide language presented to

the voters' wording that was misleading and inappropriately combined into a single ballot

question thus disallowed those examining the questions the opportunity to answer each question

independently.


It admits that the 1st portion ofthe question is already law. So why is it there? If inhabitant is

already interpreted to mean a person's "domicile", why is it there and with 4 other questions?

The word domicile does not exist in the Constitution until this amendment is passed. This is

fraud and conspiracy to commit fraud. See Oerber vs King 107 N.H.495 (1967), CONCRETE,

INC. V. RHEAUME BUILDERS 101 N.H. 59(1957), Penrod v. Crowley, 82 Idaho 511),




                                                 10
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 11 of 13



Article 11 Part I was not in the voters' guide. Article 13 Part II was not in the voters' guide and

was repealed with no consent. This also repealed an article referencing the word dwell.


Article 28 Part II was not in the voter's guide and was repealed with no consent. This also

repealed an article referencing the word dwell. Article 30 Part II was not in the voters' guide and

neither was twice deleting reference to electing. Also, is substituting "is domiciled" for "dwelleth

and hath his home" is misleading. This is an attempt to redefine the definition of dwelleth and

hath his home to the word domicile to change the legal definition of where one lives. Also,

Article 31 Part II was not in the voter's guide and was repealed with no consent.


NH RSA 663:3 Form of Ballot: A constitutional question shall include, in the text ofthe

question, the text of the article ofthe constitution as it is proposed to be amended. See Gerber vs

King 107 N.H.495 (1967), CONCRETE,INC. v. RHEAUME BUILDERS 101 N.H. 59(1957),

Penrod v. Crowley,82 Idaho 511), and


The Plaintiffs are Citizens oftheir respective States by there births or naturalization to that State

and therefore resident aliens to New Hampshire. The Federal Constitution under Article IV

section 2 grants them the right to ingress and regress, the right to trade and commerce. The

privileges and immunities clause do not provide any jurisdiction to the federal government to

grant resident aliens (Citizens ofthe United States) citizenship to the Sovereign State of New

Hampshire.


The powers ofthe Federal government are few and well defined in Article 1 section 8.

                     Clause 4;"To establish a uniform rule of naturalization,"


This delegated power is only for naturalizing Foreign nationals'(non-American citizens) to

become a citizen of the United States of America, an American citizen of one ofthe Sovereign

                                                  11
         Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 12 of 13



States where they have met the residency requirement as a lawful permanent resident alien's

(green card holder) and apply to the common law court ofrecord where they wish to become a

citizen of that state.


                                            Amendment X


        "The powers not delegated to the United States by the Constitution, nor prohibited by it

        to the states, are reserved to the states respectively, or to the people."


As the power is not delegated to federal government it is retained to the States. The Sovereign

States retain the right to determine who are its citizens.

The Office ofthe Attorney General represents colorable law enacted by the NH legislature which

has no jurisdiction to enact statutes to amend the State and Federal Constitutions.

NH RSA 21:6 and 21:6a which are statutes which amend the qualification clauses ofthe State

and the Federal Constitutions by co-mingling the definitions ofInhabitant, resident to mean the

same thing. The word resident only appears in the State Constitution one-time in Part II Article

5, in contradistinction to Inhabitant. Resident does not appear in Part I Bill of Rights and

therefore does not confer rights of a Citizen ofthe State ofNew Hampshire. A resident alien

cannot be conferred by statute the same legal status to vote as a Citizen ofthe State ofNew

Hampshire.


For justice to prevail, the will ofthe people expressed in our Constitutions must be heard as it

seems that both the Plaintiffs and Defendants seem to have misinterpreted the powers delegated

by the laws ofthe land. Only the powers delegated by the people in our Constitutions and written

pursuant thereof may become statutes to which they are bound.



                                                   12
          Case 1:19-cv-00149-JL Document 37-1 Filed 08/07/19 Page 13 of 13



I, Daniel Joseph Alain Richard who dwelleth and hath my home,in the town of Aubum at 95

Rockingham Rd. in Rockingham County, swear that all the information provided above to be

true and correct.



Executed the_         day ofthel^^ftt/yf         month. Two Thousand, Nineteen




Notary Public Acknowledgement
                                                                     ef//603-3/£-£7£-S
State of New Hampshire, Hillsborough County, ss:


This Declaration was acknowledged before me on this ^dav of
by■ uaM Vckard                                                          ,who, being first duly sworn on

oath according to law, deposes and says that he has read the foregoing Declaration subscribing

him and that the matters stated herein are true to the best of his information, knowledge and

belief.




Notary Public
                                               Ivanovitch
                                « i jLi.c, Staii; of New Hampshire
My commission expires_       My Coiiiiiiission Expires Oct.07.2020




                                                        13
